DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Razor Blade with Bent Portion
The disclosure is objected to because of the following informalities: 	The Specification does not recite ‘a middle arc bisecting the razor blade with respect to a width of the razor blade…” as set forth in Claim 1, lines 13-14 and Claim 9, lines 14-15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 an 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1 and 9 respectively recite, “wherein an inner curvature radius of the along “a middle arc bisecting the razor blade with respect to a width of the razor blade.’ As such, the “inner curvature radius” that is measured and compared to the “inner curvature radius of the bent portion at each end of the razor blade” can be selected such that the arc is at an angle across the width of the razor blade. In this case, the inner curvature radius of the respective arc is extending across the middle arc bisecting the razor blade [or along a width portion near the middle of the razor blade] and therefore, can be measured along the middle arc bisecting the razor blade. It is unclear what defines a specific location or orientation of the inner curvature of radius of the bent portion measured along a middle arc bisecting the razor blade in the width direction. More specifically, it is unclear what the scope of “along” is intended to include or prohibit. Does the Applicant intend for the inner curvature radius in the middle of the width of the razor blade to be defined by the “middle arc bisecting the razor blade with respect to a width of the razor blade?” For purposes of explanation, two people can be laying on the ground by a wall, wherein one person is laying on the ground relative to the wall at an angle, and the other person is laying on the ground such that they are parallel to the wall. Both people can be said to be “laying along the wall.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1, 3-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication 2011/0232100), herein referred to as Park, in view of Davos et al (US Publication 2014/0230252), herein referred to as Davos.	Regarding Claim 1, Park discloses a razor blade configured to cut hair as it is moved in a shaving direction, the razor blade comprising:
	a base portion (46) having a height (h1, annotated fig. 5), wherein the razor blade as a whole has a height of 1.5 mm to 5.0 mm, with a preferable height of 2.8 mm, and; 
	a bent portion (44) extending from one end of the base portion; and
	an edge portion (42) extending from one end of the bent portion and comprising a convexly curved cutting edge (422),
	wherein a first separation distance (X, wherein X = (a+b)-(d+e)) between a curved plane coinciding with a front surface of the base portion and a  corresponding point along the cutting edge (annotated fig. 5) ranges from 0.3 mm to 1.0 mm (according to paragraph 0047 of Park, a = d = 0.1 mm - 2.0 mm; b = 1.00 mm - 3.00 mm; and e = 0.075 mm - 0.1 mm; so, if a = d = 0.01 mm; b = 1 mm; and e = 0.075 mm, then X = (0.01 + 1) - (0.01 + 0.075) = 0.925 mm, which is in the claimed range of 0.3 
    PNG
    media_image1.png
    502
    665
    media_image1.png
    Greyscale

	wherein a measurement of the first separation distance (X) is defined relative to a corresponding inner curvature radius (R) distance of the bent portion (fig. 5),	wherein an inner curvature radius (Rm, a radius of curvature of an arc across the middle of the bent portion) of the bent portion measured along a middle arc bisecting the razor blade with respect to a width of the razor blade is greater than an inner curvature radius of the bent portion at each end (Re) of the razor blade (annotated fig. 5*). As best understood, the “inner curvature radius of the bent portion measured along a middle arc bisecting the razor blade with respect to a width of the razor blade” can be associated with or correspond to any arc that aligns with a portion of the bent portion along a middle arc on the line bisecting the razor blade, including an arc that is drawn across the width of the blade. This inner curvature radius, for example, is indicated by the arc with radius (Rm).
    PNG
    media_image2.png
    493
    591
    media_image2.png
    Greyscale

	● Park fails to disclose the height (h1) of the base portion is in a range of 1.7 mm to 2.1 mm.	However, as stated above, Park discloses the overall height of the razor blade (i.e. second separating distance, Y) may be provided within the range of has a height of  
	Regarding Claims 4 and 12, the modified device of Park substantially disclosed above includes a ratio (X/Y) of the first separation distance (X) to the second separation distance (Y) is in a range of 0.15 to 0.4. As stated above, Park states the second separation distance may be from 1.5 mm to 5.0 mm, preferably 2.5 mm. Given a value for the first separation distance (X) of 0.935 mm, a ratio (X/Y) for the values set forth above can range from 0.6166 (0.925/1.5) to 0.185 (0.925/5), wherein the preferred value of Y results in a ratio of 0.37 (0.925/2.5). While the ratio of X/Y for the lower range of Y values does not meet the claim limitations, the preferred value and upper ranges of the values for the second separation distance Y satisfy the requirements of the limitations set forth in the claim.
	Regarding Claims 5 and 13, the modified device of Park substantially disclosed above includes an angle between the edge portion and the base portion is in a range of 105 degrees to 115 degrees. Park discloses the preferable angle between the edge portion and the base portion is 112 degrees (Park, paragraph 0148).
	Regarding Claims 6 and 14, the modified device of Park substantially disclosed above includes a ratio (X/t) of the first separation distance (X) to a thickness (t) of the 
	Regarding Claims 8 and 16, the modified device of Park substantially disclosed above includes a thickness (e) of the razor blade is in a range of 0.07 mm to 0.08 mm (Park states the thickness (e) of the razor blade is 0.075 mm, paragraph 0047, lines 6-7); and
	an inner curvature radius (R) of the bent portion at each end of the razor blade is in a range of 0.45 mm to 0.9 mm (as set forth by Davos in the rejection for claim 1).
	Regarding Claim 9, the modified razor blade of Park substantially disclosed above includes all limitations as set forth in Claim 1, further including wherein the first separation distance (X = 0.925 mm, set forth above) is greater than a corresponding inner curvature radius (R) of the bent portion but less than twice the corresponding inner curvature radius (R) distance of the bent portion. As set forth by Davos, a common inner curvature radius (R) for a razor blade is 0.5mm. The first separation distance of 
Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive. 	The previous 112 rejections are moot in view of the present amendments to the claims. However, new 112 rejections are presented above which are necessitated in view of said amendments.	On page 8, line 30 - page 9, line 3, Applicant states, “the inner curvature radius cannot be asserted as corresponding to any arc aligning with a portion of the bent . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 25, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724